Case 18-65224-jrs       Doc 53     Filed 07/22/20 Entered 07/22/20 11:20:46            Desc Main
                                   Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 21, 2020
                                                     _____________________________________
                                                                 James R. Sacca
                                                           U.S. Bankruptcy Court Judge

 _______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                                       : CASE NO. 18-65224
                                                             :
TRENT ONDREA JONES and                                       :
BRIDGET LASHELL JONES                                        :
                                                             :
                                                             : CHAPTER 13
                                                             :
Debtors.                                                     : JUDGE SACCA


                             ORDER GRANTING COUNSEL’S
                          APPLICATION FOR ATTORNEY’S FEES

         Before the Court is a motion by attorney Jonathan Ginsberg for three hundred ($300)

dollars in attorneys’ fees for services performed on behalf of debtors Trent Ondrea Jones and

Bridget Lashell Jones in the above-styled Chapter 13 case (Docket 48). Counsel is requesting

fees for his work in preparing, filing, serving and appearing to petition the Court for a suspension

in the debtors’ Chapter 13 plan obligations for the months of June, July and August, 2020
Case 18-65224-jrs        Doc 53    Filed 07/22/20 Entered 07/22/20 11:20:46             Desc Main
                                   Document      Page 2 of 3



(Docket 47). Notice of the opportunity to object and for hearing was provided pursuant to the

procedures set forth in General Order 24-2018. Counsel for the Chapter 13 filed trustee an

objection to debtors’ counsel’s application (Docket 51). No objection to the counsel’s application

was filed by any other party prior to the objection deadline or prior to the hearing date.

       A hearing on this matter was scheduled for 10:45 AM on Tuesday, July 14, 2020. The

Chapter 13 trustee and all creditors were properly serviced with notice of this hearing. Debtors’

counsel and counsel for the Chapter 13 trustee appeared at the call of the calendar. No other

party in interest appeared to contest debtors’ counsel’s fee application. Counsel for the Chapter

13 trustee and counsel for the debtors conferred prior to the call of the calendar and counsel for

the Chapter 13 trustee announced that she would withdraw her objection to debtors’ counsel’s fee

application.

       It is hereby ORDERED that the debtors counsel’s fee application is GRANTED. The

Chapter 13 trustee is directed to disburse an additional $300 to debtors’s counsel pursuant to the

terms of the debtors’ confirmed Chapter 13 plan.


                                      END OF DOCUMENT

This Order prepared by                                        No opposition


     /s                                                                /s/
Jonathan C. Ginsberg                                          Maria Joyner (signed with express
Attorney for debtor                                           permission by Jonathan Ginsberg)
Georgia Bar No 295690                                         Georgia Bar No. 118350
1854 Independence Square                                      Office of Chapter 13 Trustee
Atlanta, GA 30338                                             303 Peachtree Center Ave. NE
770-393-4985                                                  Suite 120
email: ginsbergecf@gmail.com                                  Atlanta, GA 30303
                                                              678-992-1201
Case 18-65224-jrs       Doc 53     Filed 07/22/20 Entered 07/22/20 11:20:46   Desc Main
                                   Document      Page 3 of 3



Distribution List

The Clerk shall serve all parties on the mailing matrix
